Citation Nr: 0727052	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-31 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to direct payment by VA of attorney fees.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The veteran served on active duty from August 1950 to 
September 1973.  He died in August 2006.  
 

FINDINGS OF FACT

1.  By a March 1999 rating decision a regional office 
declined to reopen the issue of entitlement to service 
connection for residuals of frostbite of the hands and feet.
 
2.  The Board in December 2000 remanded claims of entitlement 
to service connection for cold injury residuals.
 
3.  In a January 2003 rating decision a regional office 
granted service connection for residuals of cold injuries to 
the right hand, right foot, left foot, and right testicle. 
 
4.  There is no final Board decision on the merits of the 
issues of entitlement to service connection for residuals of 
cold injuries to the right foot, left hand, left foot, and 
right testicle.

 
CONCLUSION OF LAW

The criteria for payment of fees for attorney services 
awarded to the veteran based on the grant of service 
connection for residuals of cold injuries to the right foot, 
left hand, left foot, and right testicle are not met.  
38 U.S.C.A. § 5904(d) (West 2002); 38 C.F.R. § 20.609 (2006)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The attorney is seeking the payment of fees in conjunction 
with claims of entitlement to service connection for 
residuals of cold injuries to the right foot, left hand, left 
foot, and right testicle.

Analysis

Under the provisions of 38 U.S.C.A. § 5904(c)(1), a fee may 
not be charged, allowed, or paid for an attorney's services 
with respect to services provided before the date on which 
the Board first makes a final decision in a case.  Such a fee 
may be charged, allowed, or paid in the case of services 
provided after such date only if an attorney is retained with 
respect to such case before the end of a 1-year period 
beginning on that date.

Under the provisions of 38 C.F.R. § 20.609(c), an attorney 
may charge fees only if both of the following conditions have 
been met:  a final Board decision has been promulgated with 
respect to the issue involved, and the attorney was retained 
not later than 1 year following the date on which that Board 
decision was promulgated.  See In re Mason, 13 Vet. App. 79, 
83-86 (1999).

In the Matter of the Fee Agreement of Smith, 4 Vet. App. 487, 
490 (1993), the United States Court of Appeals for Veterans 
Claims (Court) held that, pursuant to 38 C.F.R. § 5904(c)(1), 
a fee agreement may be entered into between a claimant and an 
attorney for services provided only after the Board makes a 
final decision on the issue involved in a case.  In the 
Matter of the Fee Agreement of Stanley, 10 Vet. App. 104, 107 
(1997), the Court also held that the issue extant in the 
final Board decision in a case must be the same issue for 
which the attorney is seeking payment.

In this case, there was no Board decision addressing the 
merits of the claims of entitlement to service connection for 
residuals of cold injuries to the right foot, left hand, left 
foot, and right testicle before the rating decision granting 
entitlement to service connection in January 2003.  The 
December 2000 Board action merely remanded the claim for 
further development.  It was not a final decision.  

As there was no final Board Decision with respect to 
residuals of cold injuries to the right foot, left hand, left 
foot, and right testicle, the attorney is not entitled to 
payment of attorney fees based on the RO's January 2003 
decision which granted service connection for residuals of 
cold injuries to the right foot, left hand, left foot, and 
right testicle.

Accordingly, the attorney's claim of entitlement to the 
payment of attorney fees in connection with a claim of 
entitlement to residuals of cold injuries to the right foot, 
left hand, left foot, and right testicle is denied.
 
In reaching this decision the Board acknowledges that under 
the Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Public Law 109-461, attorneys may 
represent a claimant before VA for a fee after a notice of 
disagreement is filed.  The new law, however, pertains only 
to those claims where the notice of disagreement is filed on 
or after June 20, 2007.  As the notice of disagreement in 
this case predates June 20, 2007, the provisions of Public 
Law 109-461 are not applicable.
 
The Board further acknowledges the existence of a fee 
agreement which was entered after the Board's July 1997 
decision which denied entitlement to increased ratings for 
post operative residuals of an ulcer, right heel gunshot 
wound residuals, and a facial scar.  As no benefits were paid 
to the veteran following that decision, or following any 
appeal to that decision, there are no attorney fees payable.


ORDER

Eligibility for payment of attorney fees in connection with 
the claim of entitlement to service connection for residuals 
of cold injuries to the right foot, left hand, left foot, and 
right testicle is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


